ORDER
PER CURIAM.
Movant Richard Breen appeals the motion court’s order denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. We have reviewed the parties’ briefs and the record on appeal and find no clear error. Rule 24.034(k). An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The motion court’s order denying Mov-ant’s Rule 24.035 motion for post-eonviction relief is affirmed. Rule 84.16(b).